                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          NO. 7:18-CV-00167-FL


UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )
                                       )
      v.                               )
                                       )
$42,104.00 IN U. S. CURRENCY           )
$15,650.00 IN U. S. CURRENCY,          )
                   Defendants.         )




                              DEFAULT JUDGMENT
______________________________________________________________________________

      This matter is before the Court on Plaintiff's Motion for Default Judgment. It

appearing that a copy of the Complaint herein was served upon the defendants, in

accordance with Supplemental Rule G(4), and, thus, that due notice was given

accordingly, the Court finds that:

      1. Process was duly issued in this cause and the defendants were duly seized

by the U. S. Marshal’s Service pursuant to said process;

      2. No entitled persons have filed any claim to the defendants nor answer

regarding them within the time fixed by law; and

      3. The well-plead allegations of the Complaint in respect to the defendants are

taken as admitted, as no one has appeared to deny the same.

      Based upon the above findings, it is hereby

                                           1
      ORDERED AND ADJUDGED that:

      1. Default judgment be and the same is hereby entered against the

defendants;

      2. All persons claiming any right, title, or interest in or to the said defendants

are held in default;

      3. The defendants are forfeited to the United States of America;

      4. On January 9, 2019, this Court entered Default in this action at Docket

Entry #9;

      5. The U. S. Marshal’s Service is hereby directed to dispose of the defendants

according to law; and

      6. Upon the entry of this judgment, the Clerk of Court is DIRECTED to close

this case.

      SO ORDERED this 5th day of March, 2019.


                                 ___________________________________
                                 LOUISE W. FLANAGAN
                                 UNITED STATES DISTRICT JUDGE




                                           2
